OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division, insofar as appealed from, should be affirmed, without costs, for the reasons stated *838in the memorandum of that court (105 AD2d 913). (See also, People ex rel. Vega v Smith, 66 NY2d 130.) We add only that (1) appellant cannot complain that he was denied an employee assistant (see, 7 NYCRR 251-4.1, 254.4), having himself waived that right, and (2) the proceeding was timely commenced and concluded, in light of the circumstances present and the authorization received during the hearing to interview necessary witnesses. The propriety of the Appellate Division’s dismissal of certain charges is not before us.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur.
Judgment, insofar as appealed from, affirmed, without costs, in a memorandum.